Order entered December 19, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-01335-CV

             IN RE UMTH GENERAL SERVICES, L.P., Relator

         Original Proceeding from the 192nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-09833

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of today’s date, we DENY relator’s petition

for writ of mandamus. We also DENY relator’s motion to stay and request for

expedited consideration as moot.


                                          /s/   AMANDA L. REICHEK
                                                JUSTICE